IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-21262
                         Summary Calendar




UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SHANNON MAYFIELD,

                                    Defendant-Appellant.



                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                         No. H-01-CR-204-1
                       --------------------
                          January 10, 2003



Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*



     Shannon Mayfield appeals his conviction of, and sentence

for, aiding and abetting possession with intent to distribute

cocaine.   Mayfield argues that the evidence was insufficient to

support his conviction, because there was no evidence that he

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 01-21262
                                  -2-

knew of the presence of the cocaine in his vehicle.    He also

contends that he should not have received a two-level adjustment

under the Sentencing Guidelines for obstruction of justice.

     Because Mayfield did not renew his motion for a judgment of

acquittal at the close of evidence, our review of the sufficiency

of the evidence is limited to determining whether there was a

manifest miscarriage of justice.     United States v. Johnson, 87

F.3d 133, 136 (5th Cir. 1996).    In light of the ample evidence of

Mayfield’s knowing involvement in the cocaine transaction, this

standard has not been met.

     The district court did not clearly err in determining that

Mayfield had committed perjury and suborned perjury at trial,

thus warranting the adjustment for obstruction of justice.       See

U.S.S.G. § 3C1.1; United States v. Storm, 36 F.3d 1289, 1295 (5th

Cir. 1994).   This determination did not impinge on Mayfield’s

right to defend himself.     See United States v. Dunnigan, 507 U.S.

87, 96 (1993); United States v. Como, 53 F.3d 87, 89 (5th Cir.

1995).

     AFFIRMED.